Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-16 and 20, drawn to a package having solid unit dosages disposed therein, classified in A61J1/035.
II. Claims 17-19, drawn to a method comprising mixing an active ingredient and forming a solid dosage unit, classified in A61K9/00.
The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the package and delivery system does not require the method of mixing by extrusion and spheronization for patentability, and as such the package and delivery system are not the same invention as the method of mixing as neither invention requires the other invention, the package and delivery system of claims 1-16 and 20 do not require solid unit dosage made by the method of claims 17-20, and solid unit dosage made by the method of claims 17-20 is not required to be used in a package and delivery system of claims 1-16 and 20.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The package art is mechanical and the method of making a solid unit dosage is chemical, and the inventions are different and diverse so as to require individual and specialized consideration and search.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application further contains claims directed to the following patentably distinct species of a package and a particular solid unit dosage; A) A species including a volatile liquid of claims 1-2, 7-8 and 16; B) A species including a non-volatile liquid of claims 1-2, 7, 9 and 16; C) A species including other than a capsule or a tablet of claims 1-3 and 16; D) A species including a filler of claims 1-2, 4, 10 and 16; E) A species including a carrier of claims 1-2, 4, 11 and 16; F) A species including a binder of claims 1-2, 4, 12 and 16; G) A species including a disintegrant of claims 1-2, 4, 13 and 16; H) A species including a surface active agent of claims 1-2, 4, 14 and 16; I) A species including a lubricant of claims 1-2, 4 and 16; J) A species including a coating material of claims 1-2, 5 and 16; K) A species including a therapeutic of claims 1-2, 6 and 16; L) A species including a diagnostic of claims 1-2, 6  and 16; M) A species including a food supplement of claims 1-2, 5 and 16; and N) A species including a sphericity factor and hardness of claims 1-2, 15 and 16;. The species are independent or distinct because they are directed to various and varied solid unit dosage materials that comprise an integral part of the claimed invention of the package. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2 and 16 are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: The individual 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

	 
A telephone call was not made in this application to request an oral election to the above restriction requirement, due to the complexity of the grounds of restriction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571)272-4555. The examiner can normally be reached Tues.-Fri. 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        

BPG
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736